UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4110


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS LAKOY EDMONDS, a/k/a Rude Boy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:08-cr-00368-F-1)


Submitted:   February 11, 2014            Decided:   February 21, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Curtis Edmonds was convicted by a jury of conspiracy

to distribute and possess with intent to distribute fifty grams

or more of cocaine base, in violation of 21 U.S.C. § 846 (2012),

and    three    counts     of   distribution      of    five   grams     or    more    of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2012), and

18 U.S.C. § 2 (2012).            Edmonds was initially sentenced to life

imprisonment on the conspiracy count and concurrent 360-month

sentences on the distribution counts.                  We affirmed.       See United

States v. Edmonds, 679 F.3d 169, 175-77 (4th Cir. 2012) (Edmonds

I).     The     Supreme    Court   subsequently         vacated   our     opinion      in

Edmonds I and remanded for consideration in light of Dorsey v.

United States, 132 S. Ct. 2321 (2012).                      See Edmonds v. United

States, 133 S. Ct. 376 (2012).                 Our reissued opinion concluded

that    Dorsey    did     not    affect    our    holding      except    as     to    the

mandatory life sentence that Edmonds faced on the conspiracy

charge;    we    therefore      vacated     the   sentence      and     remanded      for

consideration      of     the   Fair   Sentencing      Act.     United     States      v.

Edmonds, 700 F.3d 146, 147-48 (4th Cir. 2012) (Edmonds II).                           The

district       court    resentenced       Edmonds      in   accordance        with    our




                                           2
mandate, and Edmonds now appeals, challenging the substantive

reasonableness of his 360-month sentence. *

           We review a sentence for reasonableness, applying an

abuse of discretion standard.            Gall v. United States, 552 U.S.
38, 51 (2007).     In so doing, we first examine the sentence for

significant procedural error.           If there is none, we consider the

substantive     reasonableness     of       the   sentence,   “tak[ing]      into

account   the   totality   of    the     circumstances.”       Id.      If   the

sentence is within or below the Guidelines range, we presume on

appeal that the sentence is reasonable.              United States v. Yooho

Weon, 772 F.3d 583, 590 (4th Cir. 2013).

           After a thorough review of the appellate record, we

conclude that Edmonds’ sentence is entitled to the presumption

of reasonableness that attaches to a within-Guidelines sentence.

Edmonds’ sentence was driven by his career offender status, and,

in   sentencing   Edmonds,   the    district       court   placed    particular

emphasis on his long criminal history, noting that leniency in

the state court had been rewarded with further law-breaking,

which the court concluded required a lengthier sentence to deter

Edmonds and protect the public from his conduct.                     Therefore,


      *
       We note that the mandate rule forecloses reconsideration
of   the   360-month   concurrent  sentences   imposed on   the
distribution counts.   See United States v. Susi, 674 F.3d 278,
283 (4th Cir. 2013) (discussing mandate rule).



                                        3
because the district court adequately explained the reasons for

its within-Guidelines sentence in terms of the factors in 18

U.S.C.   § 3553(a)     (2012),     we   conclude      that   its   sentence   is

substantively reasonable.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument      because    the   facts   and   legal

contentions     are   adequately    presented   in     the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        4